27 So. 3d 760 (2010)
Ronald SEARCY, Appellant,
v.
The STATE of Florida, Appellee.
Nos. 3D08-2425, 3D08-3178.
District Court of Appeal of Florida, Third District.
February 10, 2010.
Carlos J. Martinez, Public Defender, and Howard K. Blumberg, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Lunar Claire Alvey, Assistant Attorney General, for appellee.
Before GERSTEN, SHEPHERD, and LAGOA, JJ.
PER CURIAM.
Affirmed. See Searcy v. State, 971 So. 2d 1008 (Fla. 3d DCA 2008).